Citation Nr: 0105368	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  97-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD.)  


REPRESENTATION

Appellant represented by:	Louis Dene, Attorney at Law


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO which denied an evaluation in excess of 50 percent for 
PTSD.  In the veteran's October 1997 substantive appeal he 
indicated that he wished to testify before a member of the 
Board at the RO.  Such a hearing was thereupon scheduled at 
the RO in January 2001, and the veteran duly notified of the 
time and place, but he failed to appear at the hearing.  

The case is before the Board for appellate consideration at 
this time.  It appears that the veteran is raising a claim of 
entitlement to a total rating due to individual 
unemployability.  This issue, which has not been developed 
for appellate review, is referred to the RO for appropriate 
action.


REMAND

The veteran and his representative contend that his service 
connected PTSD is productive of psychiatric disability which 
warrants an evaluation in excess of the 50 percent rating 
currently in effect.  The veteran has contended that he is 
totally disabled due to service connected disability.  (His 
PTSD is currently his sole service connected disability.) 

The Board notes initially that on a VA psychiatric 
examination conducted in August 1997, the veteran indicated 
that he regularly received outpatient treatment for PTSD at 
the mental health clinic of a VA Medical Center.  The current 
record contains VA outpatient clinical records reflecting 
treatment for various disorders, including psychiatric 
symptomatology, up to August 21, 1997, but there are no 
clinical records in the claims folder reflecting any 
psychiatric treatment subsequent to that date.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be in the constructive possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether these records are physically on file.  
Dunn v. West, 11 Vet. App. 462, 466-67(1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO 
should obtain all VA clinical records reflecting treatment 
for the veteran's psychiatric symptomatology subsequent to 
August 21, 1997, prior to further appellate consideration of 
the veteran's claim for an increased rating for PTSD. 

On the veteran's most recent VA psychiatric examination in 
February 1999 the clinical findings were not reported in 
sufficient detail to support an evaluation of his PTSD under 
the criteria of 38 C.F.R. § 4.130.  The Board also notes 
that, following this examination, the diagnoses on Axis I 
were chronic moderate PTSD and chronic moderate dysthymic 
disorder.  Moreover a possible personality disorder with 
paranoid features was diagnosed on Axis II.  It is also noted 
that, in a rating decision of October 1999 confirming the 
veteran's 50 percent rating for PTSD, the RO indicated that 
this rating was continued pending reexamination in 12 months.  
The record contains no indication that such a further VA 
psychiatric examination was ever scheduled or conducted.  The 
Board is therefore of the opinion that a further VA 
psychiatric examination is warranted in order to provide 
current and more detailed clinical findings, and to 
distinguish, to the extent possible, those psychiatric 
symptoms which are manifestations of PTSD from those which 
are manifestations of other, nonservice connected psychiatric 
pathology, such as dysthymic disorder and possible 
personality disorder.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which among other things, 
redefines the obligations of the VA with respect to the duty 
to assist.  Therefore, on remand, the RO should not only 
ensure that all requested development has been undertaken, 
but that all development and notification requirements are in 
compliance with the Act.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision in regard to these issues at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Accordingly the case is REMANDED for the following actions:

1. The RO should obtain all copies of all 
clinical records reflecting outpatient 
treatment at the mental health clinic 
of the Mountain Home VA facility 
subsequent to August 21, 1997.  All 
such records obtained should be 
associated with the claims folder.  In 
the event the veteran has received 
treatment from other medical care 
providers, VA or private, for 
psychiatric symptoms, these records 
should be obtained as well.

2 The veteran should then be afforded a 
VA social and Industrial survey to 
assess the veteran's complete 
employment history and his day to day 
functioning, as well as his prospects 
for obtaining and retaining gainful 
employment solely in light of his 
service connected PTSD.  A written 
copy of this report should be inserted 
in the claims folder.  

3 Then, the veteran should be afforded a 
VA psychiatric examination, to include 
a complete battery of psychological 
tests, to determine the nature and 
diagnoses of all the veteran's current 
psychiatric disorders and to ascertain 
the current severity of his service 
connected PTSD.  All pertinent 
clinical findings should be reported 
in detail and all co-existing 
psychiatric disorders should be set 
forth.  The claims folder, including a 
copy of this remand, must be made 
available to the examiner(s) so that 
the pertinent clinical records can be 
reviewed in detail.  The examiner(s) 
should state in the report(s) of the 
examination that the claims folder, 
including a copy of this remand, has 
been reviewed.  The examining 
psychiatrist should be furnished a 
copy of the revised VA General Rating 
Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective November 
7, 1996) and, on examination of the 
veteran, comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from 0 to 100 percent, and if present, 
the frequency and/or degree(s) of 
severity thereof.  To the extent 
possible, the symptoms which are 
manifestations of the veteran's PTSD 
should be distinguished from those 
associated with other nonservice 
connected psychiatric disabilities.  

4 The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied as per VBA Fast 
Letters 00-87 (November 17, 2000), and 
00-92 (December 31, 2000).  

5 Then, the RO should review the 
veteran's claim.  In the event he 
fails to report for scheduled VA 
examination, the provisions of 
38 C.F.R. § 3.655 (2000) should be 
carefully considered.  If the benefit 
sought remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the Veterans Claims Assistance Act of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




